                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

FRANK EUGENE SMITH,                                 )
                                                    )
                     Plaintiff,                     )
                                                    )
v.                                                  ) Case No. CIV-19-139-R
                                                    )
STATE OF OKLAHOMA, et al.,                          )
                                                    )
                     Defendants.                    )

                                         ORDER

       Before this Court is United States Magistrate Judge Shon T. Erwin’s Report and

Recommendation, filed April 29, 2019, wherein Judge Erwin recommends Plaintiff’s

action under 42 U.S.C. § 1983 be dismissed without prejudice because Plaintiff failed to

cure deficiencies in his application for in forma pauperis status. See Doc. 20. On May 16,

2019, Plaintiff filed a motion for continuance (Doc. 21), which this Court liberally

construed as a motion for extension of time and granted. See Order, Doc. 22. On June 17,

2019, Plaintiff filed a second motion for extension of time, wherein he represented that he

was having difficulty obtaining financial statements to supplement his application for in

forma pauperis status, but that he anticipated he would have access to them within a matter

of weeks. See Doc. 24. The Court granted this motion on June 18, 2019, instructing Plaintiff

to “object to Judge Erwin’s Report and Recommendation and/or cure the deficiencies with

his application for in forma pauperis status” by July 8, 2019. See Doc. 25, at 1. Plaintiff

made one filing during this extended period—a document titled “Motion for Continuance
and to Settle,” which appears to be a demand letter stating Plaintiff’s terms for settlement.

See Doc. 26.

       Plaintiff’s task was straightforward: object to the Report and Recommendation or

cure the deficient in forma pauperis application. But despite filing numerous documents

and receiving numerous deadline extensions, Plaintiff has failed to comply with this

Court’s orders. The Court will not keep kicking this can down the road. Accordingly, the

Court ADOPTS Judge Erwin’s Report and Recommendation and DISMISSES Plaintiff’s

action without prejudice to refiling. Plaintiff’s pending Motions (Docs. 12–14, 16–17, 19,

23, 26) are, consequently, denied as moot.

       IT IS SO ORDERED this 12th day of July, 2019.




                                             2
